Exhibit 10.2

Lockheed Martin Corporation

Base Salaries of Named Executive Officers1

 

Named Executive Officer

  

Base Salary

as of 11-30-06

  

Adjusted Base Salary

as of 12-1-062

 

Robert J. Stevens

Chairman, President and Chief Executive Officer

   $ 1,480,000    $ 1,520,000  

Robert B. Coutts

Executive Vice President Electronic Systems

     825,000      850,000  

Christopher E. Kubasik

Executive Vice President and Chief Financial Officer

     745,000      775,000  

Michael F. Camardo

Executive Vice President Information & Technology Services

     702,000      702,000 3

 

--------------------------------------------------------------------------------

1 Named executive officers are reflected for the fiscal year ended December 31,
2005. G. Thomas Marsh , Executive Vice President, Space Systems, previously was
reflected as a named executive officer but retired in 2006 and consequently did
not receive an adjustment to base salary.

2 Under the Corporation’s Management Incentive Compensation Plan, the base
salary in effect during the first full week of December is used to determine
annual incentive compensation. This factor was considered in determining the
amount of the adjustment.

3 Mr. Camardo plans to retire on April 1, 2007 and, consequently, did not
receive an increase in base salary relative to the elimination of certain
perquisites.